DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In Applicant’s response of 27 July 2022, claims 1-20 are pending and presented for examination.

Information Disclosure Statement
The IDS was received 28 October 2020. Reference 3 by Garza appears to be in error, because the actual reference US 20100186174 A1 is a “Multifunction tool for demolition” by Hanlon. Therefore, reference 3 has not been considered.

Election/Restrictions
Applicant’s election without traverse of Brim Species I (figs 1-6, claims 1, 3, 8-11, 13-17, and 20) and Strap Species I (figs 1-6, 8, 9, and 13, claims 1, 3, 8-11, 13-17, and 20) in the reply filed on 27 July 2022 is acknowledged. Claims 1, 2, 4-16, 18, and 19 are generic to both Brim Species. Claims 1-8 and 12 are generic to both Strap Species.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
	The requirement is made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sweat band in claim 12 and the brim portion comprising an integrated magnetic panel in claim 7 (para. 0047 has support for magnetic elements 133 that removably attach the brim to the cap portion but not an integrated magnetic panel to have interchangeable logos removably attached thereto) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 4-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “a magnetic force” in claim 4 is a law of nature.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olivera, II (US 10219569 B2; hereinafter, “Olivera”) and Reid et al. (US 5740557 A; hereinafter, “Reid”).

As to claim 1, Olivera discloses a hat with interchangeable parts (“Hat with rotatable and removable brim,” title, including interchangeable parts such as a crown 2, removably attached bill or visor 3, and button 4), comprising:
a cap portion (crown 2) comprised of a lower peripheral edge (at base 8 of the crown 2) and one or more panels (col 3 line 64 discloses, “individual panels of the crown 2” and figure 2 shows one or more panels), the one or more panels at least partially forming a crown (fig 2);
a brim portion removably attached to the cap portion adjacent to the lower peripheral edge and extending away from a front face of the crown (removably attached bill or visor 3, see fig 2).
Olivera does not disclose one or more interchangeable logos removably attached to the cap portion.  
Reid teaches a similar hat (Magnetic image-display system for apparel, title, and the abstract discloses “baseball-style hats”) including one or more interchangeable logos removably attached to the cap portion (col 5 line 10-15 discloses, “a magnetic display panel 32, here shown bearing visual indicia 32a in the form of a professional sports team logo;” col 6 line 1-2 discloses, “A plurality of separate magnetic display panels bearing visual indicia may be utilized with a single hat;” the abstract discloses, “ releasable attachment of a plurality of magnetic-based display panels;” magnetic display panel 32 is capable of being interchanged with others from the plurality of separate magnetic display panels, due to the magnetic attachment being removable).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the cap portion of Olivera with the one or more interchangeable logos taught by Reid, for the purpose of allowing “for a plurality of different magnetic display panels, bearing visual indicia, to be releasably attached to articles of apparel” (Reid col 2 line 40-45).

As to claim 2, Olivera as modified discloses the hat according to claim 1, wherein the cap portion further comprises a fastener socket connected to a crown apex of the crown (Olivera snap half 5), the fastener socket configured to have a button removably attached thereto (capable of having a button removably attached thereto, and intended to have button 4 removably attached thereto, as disclosed in Olivera col 3 line 40-45).  

As to claim 3, Olivera as modified discloses the hat according to claim 1, wherein the cap portion further comprises a brim attachment track at least partially spanning the lower peripheral edge adjacent to the front face of the crown (Olivera rail 12, please note that although Olivera uses the term “rail” instead of “track” and “track” instead of “tab,” Olivera’s rail and track have the same structures as the respective claimed track and tab), and the brim portion further comprises an attachment tab (Olivera track 15, please note that although Olivera uses the term “rail” instead of “track” and “track” instead of “tab,” Olivera’s rail and track have the same structures as the respective claimed track and tab) configured to removably attach to the brim attachment track (Olivera fig 3, and Olivera col 4 line 20-45 discloses how the rail 12 and track 15 interact).  

As to claim 4, as best understood, Olivera as modified discloses the hat according to claim 1, wherein the one or more interchangeable logos are removably attached to the cap portion by a magnetic force (Reid’s logo 32 is removably attached to metal plate 22 by a magnetic force as disclosed in Reid col 5 line 25-35).  

As to claim 5, Olivera as modified discloses the hat according to claim 4, wherein the cap portion comprises one or more magnetic panels integrated with the one or more panels (this is the result of the modification presented in the rejection of claim 1 above, where Reid metal plate 22 is provided on Olivera’s one or more panels in order to removably attach Reid’s magnetic display panel 32 bearing visual indicia 32a), and the one or more interchangeable logos comprise a magnetic material (Reid’s logo/ visual indicia 32a comprises magnetic material/ magnetic display panel 32) configured to removably attach to any of the one or more magnetic panels of the cap portion (capable of removably attaching and intended to removably attach, as set forth in Reid’s disclosure).  

As to claim 6, Olivera as modified discloses the hat according to claim 5, wherein the front face of the crown is configured to have a plurality of interchangeable logos simultaneously attached thereto (capable of having a plurality of interchangeable logos simultaneously attached thereto, depending on the size of the logos and the size of the metal plate 22).  

As to claim 12, Olivera as modified discloses the hat according to claim 1, wherein the cap portion further comprises a sweat band attached to an interior surface of the crown adjacent to the lower peripheral edge (Olivera sweatband 6).  

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olivera, II (US 10219569 B2; hereinafter, “Olivera”) and Reid et al. (US 5740557 A; hereinafter, “Reid”) as applied to claim 5 above, and further in view of Tate (US 6163889 A).

As to claim 7, Olivera as modified does not disclose the hat according to claim 5, wherein the brim portion further comprises an integrated magnetic panel configured to have at least one of the one or more interchangeable logos removably attached thereto.  
Tate teaches a similar hat (“Article of clothing with embedded magnet,” title; cap 10) including the brim portion (bill 16) further comprises an integrated magnetic panel (a generally disc-shaped magnet 136) configured to have at least one of the one or more interchangeable logos removably attached thereto (capable of having at least one of the one or more interchangeable logos removably attached thereto and intended to have a small, disc-shaped golf ball marker 150, formed of a ferrous material such as steel or soft iron removably attached thereto as set forth in col 7 line 20-35).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed  to provide the brim portion of Olivera with an integrated magnetic panel as taught by Tate for the purpose of carrying a logo/ ball marker without employing the wearer’s hands.

Claim(s) 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olivera, II (US 10219569 B2; hereinafter, “Olivera”) and Reid et al. (US 5740557 A; hereinafter, “Reid”) as applied to claim 5 above, and further in view of Nguyen (US 20150135406 A1).

As to claim 8, Olivera as modified does not disclose the hat according to claim 1, further comprising a back strap removably attached to the cap portion at a rear opening defined by a gap in the lower peripheral edge opposite the front face of the crown.  
Nguyen teaches a similar hat (“Cap with Replaceable Visor and/or Adjustment Straps,” title) including a back strap (complementary adjustment straps 42, 44 in combination) removably attached (via hook 54 and eye 70 fasteners) to the cap portion (crown portion 12 of cap 10) at a rear opening defined by a gap in the lower peripheral edge opposite the front face of the crown (para. 0022 teaches, “The cap 10 features a generally semi-circular opening 62 along the back side (see FIGS. 1, 2, 4).”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the cap portion of Olivera with back strap removably attached to the cap portion at a rear opening defined by a gap in the lower peripheral edge opposite the front face of the crown as taught by Nguyen, for the purpose of permitting the wearer to adjust the cap to fit heads of various sizes (Nguyen para. 0021).

As to claim 9, Olivera as modified discloses the hat according to claim 8, wherein the cap portion further comprises at least one strap attachment track attached to a periphery of the rear opening (Nguyen 69 and 70).  

As to claim 10, Olivera as modified discloses the hat according to claim 9, wherein the at least one strap attachment track is attached to the periphery such that an opening of the at least one strap attachment track faces towards the gap in the lower peripheral edge (see arrow 72 in Nguyen fig 6).  

As to claim 11, Olivera as modified discloses the hat according to claim 10, wherein the at least one strap attachment track is integrated with the one or more panels such that the at least one strap attachment track is hidden from view (Nguyen fig 6).  

Claim(s) 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olivera, II (US 10219569 B2; hereinafter, “Olivera”), Reid et al. (US 5740557 A; hereinafter, “Reid”) and Nguyen (US 20150135406 A1).

As to claim 13, Olivera discloses a hat with interchangeable parts (“Hat with rotatable and removable brim,” title including interchangeable parts such as a crown 2, removably attached bill or visor 3, and button 4), comprising:
a cap portion (crown 2) comprising:
one or more panels forming a crown (crown 2, col 3 line 64 discloses, “individual panels of the crown 2” and figure 2 shows one or more panels), the crown comprising a crown apex (at 5), a lower peripheral edge opposite the crown apex (at base 8 of the crown 2), a front face spanning between the crown apex and the lower peripheral edge (fig 1); and
a brim portion attached to the cap portion and extending away from the front face (removably attached bill or visor 3).  
Olivera does not disclose a rear opening defined by a gap in the lower peripheral edge opposite the front face; at least one strap attachment track attached to a periphery of the rear opening; an interchangeable back strap removably attached to the at least one strap attachment track.
Nguyen teaches a similar hat (“Cap with Replaceable Visor and/or Adjustment Straps,” title) including a rear opening defined by a gap in the lower peripheral edge opposite the front face (para. 0022 teaches, “The cap 10 features a generally semi-circular opening 62 along the back side (see FIGS. 1, 2, 4).”); at least one strap attachment track attached to a periphery of the rear opening (69 and 70); an interchangeable back strap removably attached to the at least one strap attachment track (complementary adjustment straps 42, 44 in combination are capable of being interchanged).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the cap portion of Olivera with a rear opening defined by a gap in the lower peripheral edge opposite the front face; at least one strap attachment track attached to a periphery of the rear opening; an interchangeable back strap removably attached to the at least one strap attachment track as taught by Nguyen, for the purpose of permitting the wearer to adjust the cap to fit heads of various sizes (Nguyen para. 0021).
Olivera does not disclose one or more magnetic panels integrated with one or more of the one or more panels of the crown adjacent to the front face of the crown; one or more interchangeable logos, each interchangeable logo comprising a magnetic material configured to removably attach to the one or more magnetic panels of the cap portion.
Reid teaches a similar hat (Magnetic image-display system for apparel, title, and the abstract discloses “baseball-style hats”) including one or more magnetic panels integrated with one or more of the one or more panels of the crown adjacent to the front face of the crown (metal plate 22); one or more interchangeable logos (col 5 line 10-15 discloses, “a magnetic display panel 32, here shown bearing visual indicia 32a in the form of a professional sports team logo;” col 6 line 1-2 discloses, “A plurality of separate magnetic display panels bearing visual indicia may be utilized with a single hat;” the abstract discloses, “ releasable attachment of a plurality of magnetic-based display panels;” magnetic display panel 32 is capable of being interchanged with others from the plurality of separate magnetic display panels, due to the magnetic attachment being removable), each interchangeable logo comprising a magnetic material (magnetic display panel 32) configured to removably attach to the one or more magnetic panels of the cap portion (capable of removably attaching to the one or more magnetic panels of the cap portion as disclosed in Reid col 5 line 25-35).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the cap portion of Olivera with the one or more interchangeable logos taught by Reid, for the purpose of allowing “for a plurality of different magnetic display panels, bearing visual indicia, to be releasably attached to articles of apparel” (Reid col 2 line 40-45).

As to claim 14, Olivera as modified discloses the hat according to claim 13, wherein the at least one strap attachment track is attached to a periphery of the rear opening such that an opening of the at least one strap attachment track faces towards the gap in the lower peripheral edge (see arrow 72 in Nguyen fig 6).  

As to claim 15, Olivera as modified discloses the hat according to claim 14, wherein the at least one strap attachment track is integrated with the cap portion such that the at least one strap attachment track is hidden from view (Nguyen fig 6).  

As to claim 16, Olivera as modified discloses the hat according to claim 13, wherein the brim portion is removably attached to the cap portion (Olivera col 3 line 40-45 discloses “removably attached bill or visor 3”).  

As to claim 17, Olivera as modified discloses the hat according to claim 16, wherein the cap portion further comprises a brim attachment track at least partially spanning the lower peripheral edge adjacent to the front face of the crown (Olivera rail 12, please note that although Olivera uses the term “rail” instead of “track” and “track” instead of “tab,” Olivera’s rail and track have the same structures as the respective claimed track and tab), and the brim portion further comprises an attachment tab (Olivera track 15, please note that although Olivera uses the term “rail” instead of “track” and “track” instead of “tab,” Olivera’s rail and track have the same structures as the respective claimed track and tab) configured to removably attach to the brim attachment track (Olivera fig 3, and Olivera col 4 line 20-45 discloses how the rail 12 and track 15 interact).  

As to claim 18, Olivera as modified discloses the hat according to claim 13, wherein the cap portion further comprises a fastener socket attached to the crown apex of the crown (Olivera snap half 5), the fastener socket configured to have an interchangeable button removably attached thereto (capable of having a button removably attached thereto, and intended to have button 4 removably attached thereto, as disclosed in Olivera col 3 line 40-45).  

As to claim 19, Olivera as modified discloses the hat according to claim 13, wherein the front face of the crown is configured to have a plurality of interchangeable logos simultaneously attached thereto (capable of having a plurality of interchangeable logos simultaneously attached thereto, depending on the size of the logos and the size of the metal plate 22).  

As to claim 20, Olivera discloses a hat with interchangeable parts (“Hat with rotatable and removable brim,” title including interchangeable parts such as a crown 2, removably attached bill or visor 3, and button 4), comprising:
a cap portion (crown 2) comprising a crown apex (at 5), a lower peripheral edge opposite the crown apex (at base 8 of the crown 2), a front face spanning between the crown apex and the lower peripheral edge (fig 1);
a fastener socket attached to the crown apex of the cap portion (snap half 5);
a brim attachment track at least partially spanning the lower peripheral edge of the front face of the cap portion (Olivera rail 12, please note that although Olivera uses the term “rail” instead of “track” and “track” instead of “tab,” Olivera’s rail and track have the same structures as the respective claimed track and tab);
an interchangeable brim portion removably attached to the brim attachment track (removably attached bill or visor 3 is capable of being interchanged), the interchangeable brim portion extending away from the front face of the cap portion (see fig 2);
an interchangeable button removably attached to the fastener socket (button 4 is capable of being interchanged).
Olivera does not disclose and a rear opening defined by a gap in the lower peripheral edge opposite the front face; at least one strap attachment track attached to a periphery of the rear opening of the cap portion; an interchangeable back strap removably attached to the at least one strap attachment track.
Nguyen teaches a similar hat (“Cap with Replaceable Visor and/or Adjustment Straps,” title) including a rear opening defined by a gap in the lower peripheral edge opposite the front face (para. 0022 teaches, “The cap 10 features a generally semi-circular opening 62 along the back side (see FIGS. 1, 2, 4).”); at least one strap attachment track attached to a periphery of the rear opening (69 and 70); an interchangeable back strap removably attached to the at least one strap attachment track (complementary adjustment straps 42, 44 in combination are capable of being interchanged).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the cap portion of Olivera with a rear opening defined by a gap in the lower peripheral edge opposite the front face; at least one strap attachment track attached to a periphery of the rear opening; an interchangeable back strap removably attached to the at least one strap attachment track as taught by Nguyen, for the purpose of permitting the wearer to adjust the cap to fit heads of various sizes (Nguyen para. 0021).
Olivera does not disclose one or more magnetic panels integrated with the front face of the cap portion; one or more interchangeable logos, each interchangeable logo comprising a magnetic material configured to removably attach to the one or more magnetic panels of the cap portion.
Reid teaches a similar hat (Magnetic image-display system for apparel, title, and the abstract discloses “baseball-style hats”) including one or more magnetic panels integrated with the front face of the cap portion (metal plate 22); one or more interchangeable logos (col 5 line 10-15 discloses, “a magnetic display panel 32, here shown bearing visual indicia 32a in the form of a professional sports team logo;” col 6 line 1-2 discloses, “A plurality of separate magnetic display panels bearing visual indicia may be utilized with a single hat;” the abstract discloses, “ releasable attachment of a plurality of magnetic-based display panels;” magnetic display panel 32 is capable of being interchanged with others from the plurality of separate magnetic display panels, due to the magnetic attachment being removable), each interchangeable logo comprising a magnetic material (magnetic display panel 32) configured to removably attach to the one or more magnetic panels of the cap portion (capable of removably attaching to the one or more magnetic panels of the cap portion as disclosed in Reid col 5 line 25-35).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the cap portion of Olivera with the one or more interchangeable logos taught by Reid, for the purpose of allowing “for a plurality of different magnetic display panels, bearing visual indicia, to be releasably attached to articles of apparel” (Reid col 2 line 40-45).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See similar hats on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/           Primary Examiner, Art Unit 3732